Order entered November 21, 2014




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00172-CR

                       CHARLES VERNON HAYNES, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 6
                                Collin County, Texas
                        Trial Court Cause No. 006-80283-2013

                                        ORDER
      Appellant’s November 18, 2014 motion to amend the due date to allow for the reporter’s

record to be supplemented is GRANTED. The time to file appellant’s brief is EXTENDED to

THIRTY DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE